Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims:
Claims 1-7, 9-10 and 11-19 are pending. 
Claims 8 and 15-16 were canceled.
Claims 11-14 and 17-19 are rejected herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11-13 and 15-19 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over at least claims 1-7 of U.S. Patent No.
10876677. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 1-7 of Patent No. 10876677 since the application claims 11-13 and 17-19 recite a broaden structure than that set forth in the patent claims 1-7.

Note that claim 11 of the current application differs from claim 1 of 677’ patent in

that "677 does not claim directly a platform and the stem comprises a telescopic column. However, claim 1 of ‘677, claims a first and second elongated arms with flat top extending outward from the top of the stem and claim 4 claims wherein the stem comprises a telescopic column. It appears that the scope of the claim 11 is similar enough that an ODP is warranted.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-13 and 17-19 are rejected under pre-AlA 35 U.S.C. 102(a)(1) as being anticipated by US 6,315,252 to Schultz.

Regarding claim 11, Schultz discloses a stand for a computing device, comprising:

a platform (40, 43, 33 (fig. 5)) for supporting a computing device;

a base (10); and

an adjustable-height stem (30, 31, 35) connecting the base and platform,
said stem comprising an upper part (31, 35) and a lower part (30), where the lower part is fixedly attached to the base, and the upper part is fixedly attached to the platform, and the upper part slidingly engages the lower part to form a telescoping column with a maximum length and a minimum length, wherein the height of the telescoping column is configured to be adjusted to any length between its maximum length and minimum length.


Regarding claim 12, Schultz discloses the stand of claim11, further comprising a nonslip material (41, VELCRO) affixed to at least part of the platform.

Regarding claim 13, Schultz discloses the stand of claim11, wherein the computing device supported is a laptop computer (50).

Regarding claims 17-18, Schultz discloses the stand of claim 11, wherein the platform is rotatable (via coupling 33 affixed to an upper end of the flexible tube 31) and wherein the stem is rotatable with respect to the base (at lower end 32) (fig. 5).

Regarding claim 19, Schultz discloses the stand of claim 11, wherein the platform is rotatable with respect to the stem (see flange 43 of the platform is rotatably connected to a coupling 33 affixed to an upper end of the flexible tube 31) 


Claims 11, 13 and 17-19 are rejected under pre-AlA 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0016945 to Taylor.

Regarding claim 11, Taylor discloses a stand capable of holding a computing device, comprising:

a platform (14) capable of supporting a computing device;

a base (42); and

an adjustable-height stem (38, 34, 24) connecting the base and platform, said stem comprising an upper part (24) and a lower part (38), where the lower part is fixedly attached to the base, and the upper part is fixedly attached to the platform (14), and the upper part slidingly engages the lower part to form a telescoping column with a maximum length and a minimum length, wherein the height of the telescoping column is configured to be adjusted to any length between its maximum length and minimum length.

Regarding claim 13, the computing device is not a positive part of the claim therefore also reads on Taylor

Regarding claims 17-18, Taylor discloses the stand of claim 11, wherein the platform is rotatable (at 25, 26, fig. 2) and wherein the stem is rotatable with respect to the base (at lower end 52).

Regarding claim 19, Taylor discloses the stand of claim 11, wherein the platform is rotatable with respect to the stem.


Claims 11-14 and 17-19 are rejected under pre-AlA 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0131825 to Skrozki.

Regarding claim 11, Skrozki discloses a stand (10) for a computing device, comprising:

a platform (14) for supporting a computing device;

a base (tripod 12); and

an adjustable-height stem (26, 22) (pole 26 is telescopically positioned  within brace 22 and can be extended upward from the brace) connecting the base and platform, said stem comprising an upper part (26, 28) and a lower part (22), where the lower part is fixedly attached to the base (via strut 24), and the upper part is fixedly attached to the platform, and the upper part slidingly engages the lower part to form a telescoping column with a maximum length and a minimum length, wherein the height of the telescoping column is configured to be adjusted to any length between its maximum length and minimum length.

	Regrding claim 12, Skrodzki discloses the stand of claim 11, further comprising a nonslip material affixed to at least part of the platform (94).

Regarding claim 13, Skrodzki discloses the computing device supported is a laptop computer (16).

Regarding claim 14, Skrodzki discloses the stand of claim 11, further comprising a plurality of ventilation slots or holes (68, 78) in the platform.

Regarding claims 17-18, Skrodzki discloses the stand of claim 11, wherein the platform is rotatable (at lower end 42) and wherein the stem is rotatable with respect to the base.

Regarding claim 19, Skrodzki discloses the stand of claim 11, wherein the platform is rotatable with respect to the stem.

Allowable Subject Matter
Claims 1-7, and 9-10 are allowed.

Response to Arguments
Applicant's arguments filed 4/4/2022 with respect to Schultz, Taylor, Skrodzki and Double Patenting Rejections have been fully considered but they are not persuasive.

Arguments on 102 rejection:
Applicant asserted that that Schultz, Taylor and Skrodzki each does not disclose or suggest each and the feature as amended in independent claim 11, particularly with respect to the feature of “said stem comprising an upper part and a lower part, where the lower part is fixedly attached to the base, and the upper part is fixedly attached to the platform, and the upper part slidingly engages the lower part to form a telescoping column with a maximum length and a minimum length, wherein the height of the telescoping column is configured to be adjusted to any length between its maximum length and minimum length”

Contrary to Applicant’s remarks, the examiner respectfully submits that Schultz, Taylor, Skrodzki, teaches all the limitations as recited/claimed/amended in claim 11. Applicant’s claim 11 and among other dependent claims still anticipated by Schultz, Taylor, Skrodzki because each and every claimed element is taught by Schultz, Taylor, Skrodzki. Clearly Schultz, Taylor, Skrodzki each discloses/possesses “said stem comprising an upper part and a lower part, where the lower part is fixedly attached to the base, and the upper part is fixedly attached to the platform, and the upper part slidingly engages the lower part to form a telescoping column with a maximum length and a minimum length, wherein the height of the telescoping column is configured to be adjusted to any length between its maximum length and minimum length” as pointed out above in the rejection.

Double Patenting arguments: The examiner disagrees. The examiner has more explicitly noted each element of those claims argued by applicant's in the statement of the rejection above. The scope of at least claim 11 is similar enough that an ODP is warranted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Avww.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/Awww.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN LE/Primary Examiner, Art Unit 3632